Citation Nr: 0032331	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-08 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for back 
strain with degenerative changes of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
June 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that increased the rating for back strain with 
degenerative changes of the lumbosacral spine from 10 percent 
to 20 percent.  

A total rating based upon individual unemployability has been 
in effect since May 1999.  


FINDINGS OF FACT

1.  Limitation of motion of the lumbosacral spine is 
moderate.  

2.  The veteran's gait is normal, and he does not favor a 
particular side.  

3.  The medical evidence does not show intervertebral disc 
syndrome, a positive Goldthwait's sign, crepitation, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
atrophy, or instability of station.  


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 20 percent 
for back strain with degenerative changes of the lumbosacral 
spine.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5293,and 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained medical records from the 
identified health care providers.  The veteran received VA 
examinations, filed lay statements with the RO, and provided 
sworn testimony at a hearing.  The VA has fulfilled its duty 
to assist the veteran.  

For the veteran to prevail in his claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused increased impairment in earning 
capacity in civil occupations.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., Part 4 (2000).  Where an increase in a 
service-connected disability rating is at issue, the present 
level of disability is of primary concern, and past medical 
reports will not take precedence over current findings.  38 
C.F.R. §§ 4.1, 4.2 (2000).  

The Board will determine whether a rating in excess of 20 
percent is warranted under the criteria of Diagnostic Codes 
5292, 5293, 5295, 5003, and 5010, in that order.  

A rating higher than 20 percent is not warranted under 
Diagnostic Code 5292 because the veteran has moderate 
limitation of motion of the lumbosacral spine.  Moderate 
limitation of motion is rated as 20 percent disabling, and 
severe limitation of motion is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  The worst 
limitation of motion since February 1996 was 70 degrees of 
flexion in November 1996 and July 1998, 10 degrees of 
extension in November 1996, 20 degrees of lateral bending to 
each side in November 1996 and July 1998, and rotation of 
approximately 20 degrees to each side in July 1998.  Thus, 
the veteran has slight limitation of flexion motion, severe 
limitation of extension motion, and moderate limitation of 
the other four motions.  A rating higher than 20 percent is 
not warranted because five of six motions have slight to 
moderate limitation of motion.  

A rating higher than 20 percent is not warranted under 
Diagnostic Code 5293 because the medical evidence does not 
show that the veteran has intervertebral disc syndrome.  
Moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, severe symptoms with recurring 
attacks and intermittent relief are rated at 40 percent, and 
intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  Although the veteran complains 
of constant back pain, the November 1996 x-ray revealed a 
normal lumbar spine, including preservation of vertebral body 
heights and disc spaces, and the March 1998 VA x-ray revealed 
no evidence of canal stenosis or nerve root compression.  The 
July 1998 VA examiner stated that the veteran did not appear 
to have a neurological injury because his sensation, motor, 
and reflex examination was normal.  The evidence does not 
show intervertebral disc syndrome.  

A rating higher than 20 percent is not warranted under 
Diagnostic Code 5295.  Lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, or 
unilateral, in standing position is rated as 20 percent 
disabling.  A 40 percent rating is assigned when lumbosacral 
strain is severe, with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  Although the November 1996 VA 
diagnosis included chronic lumbosacral strain, the medical 
evidence does not show the symptoms required for a 40 percent 
rating.  The veteran's gait was normal in November 1996, and 
the July 1998 VA examiner noted that the veteran did not 
favor a particular side.  The November 1996 VA x-ray revealed 
preservation of vertebral body heights and disc spaces.  In 
July 1998, the veteran reported that he was able to ride a 
bicycle and swim.  The criteria for a 40 percent rating have 
not been met.  

The veteran's functional loss and pain support a rating no 
higher than 20 percent.  Where evaluation is based on 
limitation of motion, the question of whether functional loss 
and pain are additionally disabling must be considered.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Regulations contemplate inquiry into 
whether there is crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, and swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  
Although the veteran reports constant back pain and 
difficulty walking more than 100 yards, the medical evidence 
does not show crepitation, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, atrophy, or instability 
of station.  

Although x-rays show degenerative changes in the lumbosacral 
spine, a separate rating is not available for arthritis under 
Diagnostic Codes 5003 and 5010 because limitation of motion 
is compensable under Diagnostic Codes 5292 and 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2000).  

A rating higher than 20 percent is not warranted under the 
criteria of Diagnostic Codes 5292, 5293, 5295, 5003, and 
5010.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  



ORDER

Entitlement to a rating in excess of 20 percent for back 
strain with degenerative changes of the lumbosacral spine is 
denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

